Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-16, 18-19, 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (2006/0114531) in view of William (2015/0017338) or Wasson (2017/0081867) and Noy et al (8355581).
Webb et al discloses a method for finding dents on an automobile comprising the steps of parking an automobile within a booth, said booth comprising a support structure; a plurality of wall sections, a roof; an interior surface defined at least in part by said wall sections and said roof.
Webb et al does not show the garage being an inflatable booth comprising a support structure comprising a plurality of parallel inflatable beams connected side by side forming a plurality of wall sections and a roof, and an air inlet, a first geometric repeating pattern on a first region of said interior surface, illuminating said booth to cause said geometric repeating pattern to reflect off a surface of said parked automobile; and identifying presence of defects using a reflected pattern, said reflected pattern a reflected image of said geometric repeating pattern on said parked 
William and Wasson each discloses the use of a garage being an inflatable booth comprising a support structure comprising a plurality of parallel inflatable beams 
connected side by side forming a plurality of wall sections and a roof, and an air inlet.
	Noy et al discloses the use of a first geometric repeating pattern on a first region of an interior surface, illuminating the interior to cause said geometric repeating pattern to reflect off a surface of said parked object; and identifying presence of defects using a reflected pattern, said reflected pattern a reflected image of said geometric repeating pattern on said object, the step of finding a distortion from said reflected pattern on said object (see figure 7 flow chart).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Webb et al’s booth/garage to show the use of a garage being an inflatable booth comprising a support structure comprising a plurality of parallel inflatable beams connected side by side forming a plurality of wall sections and a roof, and an air inlet as taught by William or Wasson in order to quickly erect and collapse a temporary garage at the service site to perform inspections of vehicles for dents, and using a first geometric repeating pattern on a first region of an interior surface, illuminating the interior to cause said geometric repeating pattern to reflect off a surface of said parked object; and identifying presence of defects using a reflected pattern, said reflected pattern a reflected image of said geometric repeating pattern on said object, the step of finding a distortion from said reflected pattern on said object (see figure 7 
Webb et al as modified shows all the claimed structural limitations.  The claimed method steps of finding dents on an automobile would have been the obvious method steps of finding dents with Webb et al’s modified structures. 
Claim 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (2006/0114531) in view of William (2015/0017338) or Wasson (2017/0081867) and Noy et al as applied to claim 18 above and further in view of Imanishi et al (5726705).
Webb as modified does not show the patterned sheet is mounted to a freestanding supporting structure within said interior space.
Imanishi et al shows the patterned sheet *105a) is mounted to a freestanding supporting structure (106) within said interior space.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Webb’s modified method step to show the patterned sheet is mounted to a freestanding supporting structure within said interior space as taught by Imanishi et al in order to provide mobility for the reflecting pattern as needed.
Webb et al as modified shows all the claimed structural limitations.  The claimed method steps of finding dents on an automobile would have been the obvious method steps of finding dents with Webb et al’s modified structures. 
9.    Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al in view of Wasson or William and Noy et al as applied to claim 15 above and further in view of Mirza et al (9509960).

Webb et al further discloses the capturing of defects on vehicle for repair.
Mirza et al discloses the step of finding defects on vehicle and the step of fixing the defects.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Webb et al’s modified disclosure to show the step of fixing the defects until the distortion on the pattern is eliminated since one having ordinary skill in the art would have found it obvious to find and fix the defects in the same process as it saves time and money as demonstrated by Mirza et al’s process.
Response to Arguments
Applicant’s arguments with respect to claims 15-21 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
With respect to applicant’s statements to Webb, examiner respectfully points out that Webb explicitly teaches the use of different technologies to capture images of surfaces  to be uploaded as data for further use.  The reference discloses the setup of independent stations for vehicles to park therein as shown in figures 1a-2.  Although Webb teaches the use of patterns to detect defects, the reference fails to explicitly state the use of a reflected as set forth in the claims as pointed out by applicant.  Noy et al explicitly teaches the use of this technology for capturing images for data for further uses.  The combination set forth above thus shows the claimed “ pattern…..”  The combination enables Webb to capture images  of surfaces including defects with one of the available technologies including “ …. Pattern…..reflected pattern…..”.  The combination is thus encouraged.  Applicant’s statements to other claims are also moot in light of the inclusion of the teaching of Noy et al in the rejection as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows inflatable housing.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

7/30/2021